Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 10, 2020

                                      No. 04-19-00330-CR

                                     Michael Henry SOLIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A11638
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file a pro se brief, and has provided
appellant with a form motion to obtain the appellate record if he desires to do so. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313
(Tex. Crim. App. 2014).

        If appellant desires to file a pro se brief, he must do so on or before February 10, 2020.
See Bruns, 924 S.W.2d at 177 n.1. Appellant’s pro se brief should identify those issues which
appellant believes this court should consider in deciding whether the case presents any
meritorious issues. If appellant files a timely pro se brief, the State may file a responsive brief
no later than thirty days after appellant’s pro se brief is filed in this court.

       We ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court